Title: From James Madison to Thomas Jefferson, 7 February 1812
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Washington Feby. 7. 1812
I have recd. several letters from you which not requiring special answers, I now beg leave to acknowledge in the lump. I have delayed it in the hope that I might add something on our public affairs not uninteresting. If there be any thing at present of this character it will be found in the inclosed paper from N. York. We have no late official information from Europe; but all that we see from G. B. indicates an adherence to her mad policy towards the U. S. The Newspapers give you a Sufficient insight into the measures of Congress. With a view to enable the Executive to step at once into Canada they have provided after two months delay, for a regular force requiring 12 to raise it, and after 3 months for a volunteer force, on terms not likely to raise it at all for that object. The mixture of good & bad, avowed & disguised motives accounting for these things is curious eno’, but not to be explained in the compass of a letter. Among other jobbs on my hands is the case of Wilkinsons. His defence fills 6 or 700 pages of the most collossal paper. The minutes of the Court, oral written & printed testimony, are all in proportion. A month has not yet carried me thro’ the whole.
We have had of late a hard winter & much Ice which still lies on the water in view. The re-iterations of Earthquakes continue to be reported from various quarters. They have slightly reached the State of N. Y. and been severely felt W. and S. Westwardly. There was one here this morning at 5 or 6 minutes after 4 oC. It was rather stronger than any preceding one, & lasted several minutes, with sinister tho very slight repetitions throughout the succeeding hour. Be assured of my best affections
James Madison
